Motion for leave to. appeal as a poor person granted insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the type*913written or mimeographed appellant’s points on the attorney for the defendants-respondents and files 6 typewritten or 19 mimeographed copies of both the record on appeal and appellant’s points with this court on or before March 28, 1961, with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal au<l appellant’s points to be served and filed on or before March 28, 1961, with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached. Concur—Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.